     Case 2:20-cv-01214-APG-EJY Document 14 Filed 08/10/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    REYMON BAYLON NORMAN,                                          Case No. 2:20-CV-01214
 5                   Plaintiff,
                                                                             ORDER
 6           v.
 7    GEICO ADVANTAGE INSURANCE
      COMPANY,
 8
                     Defendant.
 9

10           Before the Court is the Joint Motion to Stay Discovery (ECF No. 12). In their Joint Motion,
11   the parties explain that a motion to dismiss was filed by GEICO seeking to dismiss two of three
12   claims asserted by Plaintiff. The parties contend that moving forward with written and oral
13   discovery during the pendency of the motion to dismiss will be inefficient. The parties admit that
14   the motion to dismiss is not case dispositive, but contend “there is sufficient uncertainty as to how
15   the Court may rule” such that moving forward with discovery may result in wasted time and
16   money. The stay requested will, according to the parties, promote justice and “avoid the unnecessary
17   expenditure of resources.”
18           The Court understand the parties’ position, which is clearly supported by the law when a
19   motion to dismiss is likely to lead to the disposition of an entire case. Tradebay, LLC v. eBay, Inc.,
20   278 F.R.D. 597, 600 (D. Nev. 2011) citing Skellup Indust. Ltd. v. City of L.A., 163 F.R.D. 598, 600-
21   01 (C.D. Cal. 1995). Of course, that is not the situation here. Moreover, the parties’ argument
22   regarding the potential waste of resources is true for every case in which a motion to dismiss seeks
23   to limit claims rather than dismiss the entirety of a case filed. Multiple rounds of written discovery,
24   a concern expressed by the parties, is not unusual and not so overwhelming that it militates in favor
25   of a stay. Conversely, the Court agrees that proceeding with certain categories of discovery is highly
26   inefficient.
27

28
                                                      1
     Case 2:20-cv-01214-APG-EJY Document 14 Filed 08/10/20 Page 2 of 2




 1          Accordingly,

 2           IT IS HEREBY ORDERED that the Joint Motion to Stay Discovery (ECF No. 12) is

 3   GRANTED in part and DENIED in Part.

 4          IT IS FURTHER ORDERED that all oral discovery is stayed during the pendency of the

 5   motion to dismiss.

 6          IT IS FURTHER ORDERED that all expert discovery is stayed during the pendency of the

 7   motion to dismiss.

 8          IT IS FURTHER ORDERED that written discovery on Plaintiff’s elder exploitation and extra

 9   contractual claims is stayed during the pendency of the motion to dismiss.

10          IT IS FURTHER ORDERED that written discovery, including, but not necessarily limited

11   to exchanging initial disclosures, and propounding interrogatories, document requests, and requests

12   for admissions pertaining to the breach of contract claim shall proceed. The parties shall submit a

13   discovery plan and scheduling order regarding this discovery within seven (7) days of the date of

14   this Order.

15          IT IS FURTHER ORDERED that no later than seven (7) days following the Court’s order

16   issuing a decision on Defendant’s Motion to Dismiss, the parties shall file a joint stipulation

17   identifying all remaining discovery to be completed together with a scheduling order for the

18   completion of the same.

19

20          Dated this 10th day of August, 2020

21

22
                                                  ELAYNA J. YOUCHAH
23                                                UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                     2
